UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):September 30, 2014 STRATTEC SECURITY CORPORATION (Exact name of registrant as specified in charter) Wisconsin (State or other jurisdiction of incorporation) 0-25150 39-1804239 (Commission File Number) (I.R.S. Employer I.D. Number) 3333 West Good Hope Road Milwaukee, WI (Address of Principal Executive Offices) (Zip Code) (414) 247-3333 (Registrant's telephone number; including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section 8 – Other Events Item 8.01 Other Events On September5, 2014, STRATTEC SECURITY CORPORATION (the "Company") filed a Proxy Statement (the "Proxy Statement") for its 2014 Annual Meeting of Shareholders (the "Annual Meeting") to be held on October7, 2014.The Company is providing additional information with respect to the Amended and Restated STRATTEC SECURITY CORPORATION Stock Incentive Plan (as proposed to be amended and restated, the "Stock Incentive Plan"), which shareholders are requested to approve at the Annual Meeting. On September30, 2014, the Company's Board of Directors approved an amendment to the definition of a "change in control" in Section8(b) of the Stock Incentive Plan so that a change in control would occur upon the consummation rather than the approval by shareholders of certain transactions.Section8(b) of the Stock Incentive Plan, as amended, is attached hereto as Exhibit99.1 and incorporated herein by reference. Section 9 – Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is filed herewith: Exhibit99.1 – Section8(b) of the STRATTEC SECURITY CORPORATION Stock Incentive Plan, as amended. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. STRATTEC SECURITY CORPORATION Date:September 30, 2014 By: /s/ Patrick J. Hansen Patrick J. Hansen, Senior Vice President and Chief Financial Officer 3
